Citation Nr: 0923426	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg 
musculoskeletal disability to include poor circulation and a 
skin disability, to include as secondary to service-connected 
postoperative residuals of a right knee injury with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The appellant served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
right leg musculoskeletal disability to include poor 
circulation and a skin disability.  
 
In a May 2007 statement, the Veteran indicated that his right 
leg gives way and causes him to fall.  The Board views this 
statement as an inferred claim for an increased rating for 
service-connected right knee disability, and as such is 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed that he has a musculoskeletal 
disability of the right leg, which includes poor circulation 
and a skin disability.  He has contended that this disability 
is due to his service-connected postoperative residuals of a 
right knee injury with degenerative arthritis.  However, the 
Veteran has not received proper notice with regard to the 
information and evidence need to substantiate a claim for 
service connection for his right leg disorder on a secondary 
basis to his right knee disability, to include as due to 
aggravation.  When aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2008).  In 
addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the Veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted on appeal.  The Veteran must be provided with this 
notice, with regard to his claim for service connection for 
his right leg disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the entire file and ensure 
that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 
(2008).  In particular, send the Veteran 
a corrective notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection for a right leg disability is 
granted.  Dingess, supra.  The notice 
addressing the service connection claim 
should also advise him of the evidence 
needed for establishing service 
connection as secondary to a service-
connected disability pursuant to Allen, 
supra.  

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, provide him 
and his representative with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



